Exhibit 99.2 Management’s Discussion and Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements for the period ended September 30, 2009, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2008.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The interim consolidated financial statements and comparative information have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).This document is dated as at November 5, 2009. I. Compton’s Business Compton Petroleum Corporation is a public Corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton pursues three deep basin natural gas plays:the Basal Quartz sands at High River in southern Alberta, the Gething/Rock Creek sands at Niton and Caroline in central Alberta, and the shallower Plains Belly River sands in southern Alberta.In addition, the Corporation has an exploratory play at Callum/Cowley in the Foothills area of southern Alberta.Natural gas represents approximately 86% of reserves and production. II.Financial Strategy in the Current Economic Environment Although economic conditions have improved slightly from the start of 2009, the current economic environment and the start of the recovery stage of the commodity price cycle cause challenges and uncertainty.In this environment, Compton has adopted a defensive approach to operations and is highly focused on its key business objectives of optimizing capital investments, decreasing operating and administrative expenses, reducing cash flow volatility and lowering the amount of its debt.These focused measures have resulted in: • a $6.5million reduction in the current year’s total administrative expenses from that of 2008; • the completion of an equity offering in October 2009 with gross proceeds of $172.5 million; • the completion of a 2.5 percent overriding royalty sale in October 2009 with proceeds of $47.5 million.This sale included the grant of an option to the purchaser to acquire an additional 2.5 percent overriding royalty at a purchase price of $47.5 million until December 2009; • the sale of non-core assets and the Corporation’s interests in overriding royalties in July 2009 for gross proceeds of $8.0 million and $7.0 million, respectively; and • the implementation of a disciplined approach to the hedging of natural gas revenue, which has resulted in risk management gains of $17.4 million in 2009. As a result, Compton has strengthened its balance sheet as of the date of this report by reducing its bank debt to $111.5 million.This represents a $178.5 million reduction from the amount of bank debt outstanding at December 31, 2008.The Corporation has unused committed borrowing capacity under the bank facilityof $234.0 million.The Corporation will continue to de-lever its balance sheet, on a selective basis, entering into transactions that provide opportunities to improve the Corporation’s capital structure and reduce overall financial risk. Management’s Discussion and Analysis
